Citation Nr: 0522594	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  92-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome. 
 
3.  Entitlement to service connection for a chronic disorder 
manifested by shin splints. 
 
4.  Entitlement to service connection for a gastrointestinal 
disorder. 
 
5.  Entitlement to an initial rating in excess of 30 percent 
for post concussive syndrome from December 9, 1989 to April 
19, 2000; and in excess of 70 percent on and after April 20, 
2000. 
 
6.  Entitlement to an initial rating in excess of 10 percent 
for seizure disorder from December 9, 1989 to September 27, 
2000; and in excess of 20 percent on and after September 28, 
2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 until 
December 1989.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
February 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
that granted service connection post concussive syndrome, 
evaluated as 30 percent disabling from December 9, 1989, and 
a seizure disorder evaluated as 10 percent disabling from 
December 9, 1989.  That rating decision also denied service 
connection for TMJ syndrome, a chronic disorder manifested by 
shin splints, a gastrointestinal disorder, and bilateral 
hearing loss.

By rating action dated in November 2000, the 30 percent 
rating for post concussive syndrome was increased to 50 
percent, effective from September 28, 2000.  The 10 percent 
rating for seizure disorder was increased to 20 percent, 
effective from September 28, 2000.  A rating decision of June 
2001 increased the 50 percent rating for post concussive 
syndrome to70 percent disabling, effective from April 20, 
2000.  Individual unemployability was established, effective 
from April 20, 2000.

The veteran was scheduled for a hearing before the Board in 
Washington, DC in September 1992, but failed to report.  Her 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2004).

The issues of entitlement to service connection for 
gastrointestinal disability, an initial rating in excess of 
30 percent for post concussive syndrome from December 9, 1989 
to April 19, 2000; and in excess of 70 percent on and after 
April 20, 2000, and entitlement to an initial rating in 
excess of 10 percent for seizure disorder from December 9, 
1989 to September 27, 2000; and in excess of 20 percent on 
and after September 28, 2000 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have current hearing loss by VA 
standards.

2.  TMJ syndrome is not currently shown.

3.  Shin splints are not currently shown.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service. 38 U.S.C.A. §  1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2004).

2.  TMJ syndrome was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.102, 3.303 3.655 
(2004).

3.  A chronic disorder manifested by shin splints was not 
incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.102, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA provides four elements of notice that must be given 
to a claimant.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  First, VA must give tell a claimant what evidence is 
needed to substantiate the claim.  Second and third, VA must 
tell a claimant what evidence the claimant is responsible for 
obtaining and what evidence VA will undertake to obtain.  
Fourth, VA has undertaken to tell claimants to submit 
relevant evidence or information in the claimant's 
possession.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

In the October 1991 statement of the case, and the January 
1998, November 2000, June 2001, March 2003, June 2003, 
January 2004 and January 20005 supplemental statements of the 
case, the veteran and representative were notified of the law 
and regulations governing entitlement to the benefits sought, 
and informed of the ways in which the current evidence failed 
to substantiate the claims of service connection for 
bilateral hearing loss, TMJ syndrome and a disorder 
manifested by shin splints.  These discussions served to 
inform her of the evidence needed to substantiate those 
claims.

In letters to the veteran dated in January 2003 and June 
2004, the RO and VA's Appeals Management Center informed her 
of what medical and other evidence the RO needed from her, 
what information or evidence she could provide in support of 
the claims, and what evidence VA would try to obtain on her 
behalf.  38 U.S.C.A. § 5103(a).  The June 2004 letter told 
the veteran that if she had any evidence or information in 
her possession that pertained to the claims, she should send 
it to VA.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. at 119-20.  The Court 
went on to say that its decision was not meant to invalidate 
any existing decision made prior to such notice, and, indeed, 
that VA could satisfy VCAA notice requirements by ensuring 
that the proper notice was ultimately provided after the 
initial adverse decision on the claims.  Id, at 120, 122-4.

The Court subsequently reiterated this holding, and that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If she submitted additional evidence 
substantiating her claims, she would have received the same 
benefit as if she had submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has made the required efforts to assist the veteran in 
obtaining the evidence necessary to substantiate her claims.  
It has scheduled her for a number of VA examinations over the 
years, most recently in September 2000, and has requested VA 
outpatient records.  See 38 U.S.C.A. § 5103A(d).  The case 
has been remanded at least four times for additional 
development, to include VA examinations to which the veteran 
did not report on occasion.  The appellant has not indicated 
that there are any pertinent clinical records to be retrieved 
with respect to the claims under consideration.

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claims currently being considered.  See 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  The 
claims are ready to be considered on the merits.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

1.  Service connection for bilateral hearing loss

Factual Background

The veteran's service medical records are unavailable for the 
most part except, for an enlistment physical examination 
report and the report of a neurosurgical evaluation dated in 
August 1989.  It was indicated in the latter that the veteran 
had lost consciousness after sustaining head trauma in an 
automobile accident in January 1989 that had been followed by 
a long period of convalescence.  It was reported that current 
physical examination was unremarkable.  The veteran was 
medically discharged from service on the basis of post 
concussive syndrome and episodic loss of consciousness, 
etiology unknown.  

The veteran's DD-form 214 showed a primary military 
occupational specialty in an aircraft power capacity.

The veteran was afforded a general medical examination in 
April 1990 and described hearing loss secondary to work with 
aircraft while in service.  It was observed that her tympanic 
membranes were dull and retracted, bilaterally.  There was 
decreased light reflex but no perforation or discharge was 
noted.  It reported that hearing was grossly normal on 
physical examination.  

The veteran was afforded a VA audiology examination in April 
2000.  The examiner noted that the claims folder was 
available and reviewed.  The veteran stated that she served 
in the Marines as a jet engine mechanic on the flight line 
for six years.  Other medical history was reported, to 
include a closed head injury in 1989.

Audiometric evaluation disclosed puretone thresholds of 
10/15/15/20/25 and 10/15/15/20/30 at the 
500/1000/2000/3000/4000 hertz frequencies in the right and 
left ears, respectively.  Speech discrimination was 94 
percent in each ear.  The examiner stated that the veteran 
had current mild sensorineural hearing loss in both ears that 
was consistent with her history of noise exposure as a jet 
engine mechanic around the flight line while in service.  It 
was further noted that a causal relationship between hearing 
loss and post concussive syndrome was difficult to establish 
and to comment upon.

Legal Analysis

The veteran's duties around aircraft are consistent with 
noise exposure, and the VA examiner provided a competent 
opinion linking a current hearing loss to that exposure.

Nonetheless, there is no evidence of the requisite hearing 
loss to be considered a disability for VA compensation and 
pension purposes.  The veteran neither meets the puretone 
threshold or speech discrimination criteria to establish a 
valid claim for service connection for hearing loss.  See 
38 C.F.R. § 3.385.  A claim for service-connection must be 
accompanied by evidence that establishes a current 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Under the circumstances, service connection for 
hearing loss must be denied.

2.  Service connection for TMJ syndrome

Factual Background

The veteran asserts that she has disability of the TMJ as the 
result of the motor vehicle accident she was involved in 1989 
while in service.  

As noted previously, service medical records are not 
substantially available.  The in-service neurological 
evaluation in August 1989, was reportedly unremarkable.

The veteran underwent VA general medical examination in June 
1990, and reported a history of pain in the temporomandibular 
joints, bilaterally, with associated headaches.  She stated 
that this was first noted in March 1990.  It was indicated 
that she had a history of bruxism that was only partly 
relieved by wearing a mouthpiece while sleeping.  An X-ray of 
the TMJ was normal.  Following examination, a diagnosis of 
TMJ syndrome by history with TMJ tenderness was noted.  On A 
VA neuropsychiatry examination of that same date, she related 
that she had a problem with her left jaw and that he had been 
told that she had a TMJ problem related to seizures.  

The veteran was scheduled for a VA dental/oral examination in 
April 2000, but was noted to have refused to have the 
evaluation at that facility.  A Report of Contact dated in 
November 2000 noted that a VA staff person was called to 
inquire why the veteran did not have the dental examination 
for her TMJ.  The response was that the veteran had been seen 
by a resident in April 2000, and that compensation and 
pension service attempted to reschedule her for an 
examination by an attending physician the following month but 
that she refused to be re-examined.  

VA outpatient records dated between 1998 and 2003, show 
absolutely no complaints or findings referable to TMJ 
syndrome.

Legal Analysis

The VA examination in June 1990, contained a finding of some 
TMJ tenderness, but TMJ syndrome was diagnosed only by 
history.  There is no other clinical evidence of TMJ syndrome 
since service.  A claim for service-connection must be 
accompanied by evidence that establishes a current 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran has reported that she has TMJ syndrome, but as a 
layperson, she lacks the medical expertise to provide a 
competent diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As there is no competent evidence of a current TMJ 
syndrome, service connection for such is denied. 

The Board also notes that when entitlement to a benefit 
cannot be established or conformed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, the claim will 
be rated based on the evidence or record. See 38 C.F.R. 
§ 3.655 (2004). 

As indicated above, the current record does not support the 
veteran's claim, and the veteran has not cooperated in VA's 
attempt to secure additional evidence, specifically, that 
which might be obtained by VA examination.  In this regard, 
the Board points out that the duty to assist is not always a 
one-way street.  In order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establishing entitlement to benefits. See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

3.  Service connection for a chronic disorder manifested by 
shin splints.

Factual Background and Legal Analysis

On post service VA examination in April 1990, the veteran 
complained of shin splints and swelling the ankles, 
particularly aggravated by standing or by strenuous activity 
on her feet such as marching or jogging.  She stated that her 
ankles and shins ached all of the time.  The appellant 
related that since her automobile accident, she had also had 
numbness and tingling on the bottoms of both feet.  
Examination revealed that reflexes and strength in the ankles 
were normal.  There was a decreased perception of pinprick 
sensation in a stocking distribution over both ankles and 
feet, bilaterally.  An X-ray of the ankles was normal.  A 
diagnosis of shin splints by history was rendered following 
examination.  

VA outpatient records dated between 1998 and 2003 reflect no 
treatment for shin splints or leg complaints.  There is no 
other clinical evidence of record that corroborates a current 
diagnosis of shin splints.  As there is no competent evidence 
of a current chronic disorder manifested by shin splints, 
service connection must be denied.  Rabideau v. Derwinski; 
Brammer v. Derwinski.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for TMJ syndrome is denied.

Service connection for shin splints is denied.


REMAND

Review of the claims folder reflects that there is an almost 
10-year period between 1989 and 1998 where there are almost 
no medical records pertaining to post concussive syndrome or 
the seizure disorder.  The record reflects, however, that in 
correspondence received in June 2001, it was reported that 
the veteran did not work between 1989 and 1996, and had 
attempted state, federal and VA vocational rehabilitation 
throughout those years without success.  It was noted that 
she was hospitalized in the Augusta, Georgia; and Charleston, 
South Carolina VA Medical Centers, and had also been confined 
to the psychiatric unit at Greenwood, South Carolina Memorial 
Hospital during that time.  The record does not contain any 
of this information.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and Board, even where they are not 
actually before the adjudicating body.  Thus, the claims 
folder indicates that relevant evidence in support of the 
veteran's claim may exist or could be obtained from a VA 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, the 
discharge summaries, VA vocational rehabilitation files, and 
all treatment records dating from 1989 through 1999, and 
after June 2003 should be retrieved from the Augusta, 
Georgia, and Charleston, South Carolina VA facilities and 
associated with the claims folder.  

The evidence shows that the veteran was discharged from the 
Durham, North Carolina VA Medical Center in June 1990 with 
diagnoses that included peptic ulcer disease that was noted 
to have dated back to 1988.  She underwent further work-up 
whereupon it was recorded that she had probable irritable 
bowel syndrome with Hirshsprung's disease to be ruled out.  
The record does not indicate whether there was any subsequent 
consensus as to the etiology or onset of the veteran's 
gastrointestinal symptomatology, or whether she currently has 
disability in this regard.  Therefore, a current 
gastrointestinal examination is warranted to resolve the this 
issue.

Additionally, review of the record reflects that the 
veteran's most recent VA examinations for the service-
connected disabilities took place in September 2000.  In the 
statement received in June 2001, the appellant indicated that 
her symptoms had substantially worsened.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination. 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, this case is REMANDED for the following actions:

1.  Take the necessary steps to obtain 
records of the veteran's psychiatric 
hospitalization at Greenwood Memorial 
Hospital

2.  Request all clinical records showing 
treatment for gastrointestinal, 
concussive, or seizure disorders from 
the Augusta, Georgia and Charleston, 
South Carolina VA Medical Centers from 
1989 and after June 2003, and associate 
these with the claims folder.

5.  The veteran should be contacted and 
requested to indicate whether or not she 
is willing to report for VA 
examinations.  She must be given 
adequate notice of the examinations, to 
include advising her of the consequences 
of failure to report (i.e., the 
potential denial of the claim(s)).  If 
she fails to appear for the 
examinations, this fact should be noted 
in the claims folder and a copy of the 
examination notification should be 
associated with the claims file.

6.  If the veteran consents to report 
for examination, she should be scheduled 
for examination by a VA specialist in 
gastrointestinal diseases to determine 
the nature, severity, and etiology of 
any current gastrointestinal disorder 
now indicated.  The claims file and a 
copy of this remand should be made 
available to the examiner in conjunction 
with the examination.  The examiner is 
requested to obtain a comprehensive 
clinical history.  All necessary tests 
and studies should be performed.  
Following the examination, it is 
requested that the examiner render an 
opinion as to the following:

Does the veteran have any 
gastrointestinal disability, and if so, 
is at least as likely as not (50 percent 
probability or more) related to symptoms 
in service, or post service VA 
examination in June 1990, or it most 
likely the result of other causes?

A rationale for the opinion expressed 
should be included in the report.

7.  Schedule the veteran for a special 
neuropsychiatric examination to 
determine the severity of any and all 
disability associated with her service-
connected post-concussive syndrome and 
seizure disorder.  The examiner should 
solicit a detailed service and post 
service work history from the veteran.  
Any necessary studies should be 
conducted.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected seizure and post 
concussive disorder.  To the extent 
possible, the manifestations of each 
service-connected disability should be 
distinguished from those of any other 
disorder present.  

With respect to the veteran's seizure 
disorder, the examiner should assess the 
severity and frequency of the veteran's 
seizures, if any.

With respect to the veteran's post 
concussive syndrome, the examiner should 
comment on any and all residual 
disabilities, including any neurological 
disabilities such as hemiplegia, facial 
nerve paralysis, etc.

8.  Thereafter, readjudicate the 
veteran's claims.  If the benefits 
sought on appeal continue to be denied, 
issue a supplemental statement of the 
case.  Then return the record to the 
Board, if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


